Name: Commission Regulation (EEC) No 2960/91 of 8 October 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 10. 91 Official Journal of the European Communities No L 282/5 COMMISSION REGULATION (EEC) No 2960/91 of 8 October 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (a), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 11 October 1991 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 8 October 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26. h OJ No L 321 , 21 . 11 . 1990, p. 6. No L 282/6 Official Journal of the European Communities 10 . 10 . 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59] New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90J Tomatoes 69,24 2921 546,85 141,76 483,17 15810 53,02 106035 159,75 48,67 130 0703 10 19 Onions (other than seed) 16,31 688 128,84 33,40 113,84 3725 12,49 24983 37,64 11,46 1.40 0703 20 00 Garlic 235,53 9936 1 860,08 482,20 1 643,50 53778 180,35 360673 543,39 165,55 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 J Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 1 10,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 65,16 2755 516,83 133,86 453,71 14643 50,03 99614 150,79 45,53 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 1 1 901 Cabbage lettuce (head lettuce) 65,45 2767 519,12 134,46 455,72 14708 50,25 100055 151,46 45,73 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 54,33 2302 429,62 111,96 379,00 12152 41,89 83107 126,19 37,58 1.150 0707 00 111 0707 00 19 | Cucumbers 45,12 1903 356,32 92,37 314,84 10302 34,55 69093 104,09 31,71 1.160 0708 10 101 0708 10 90j Peas (Pisum sativum) 213,62 9012 1 687,04 437,34 1 490,61 48775 163,58 327121 492,84 150,14 1.170 ll Beans : l l 1.170.1 0708 20 101 0708 20 90J Beans (Vigna spp., Phaseolus spp.) 110,44 4671 877,75 227,02 769,50 24775 84,86 168853 255,66 76,95 1.170.2 0708 20 101 0708 20 901 Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 86,96 3672 688,79 178,47 606,54 19724 66,72 133437 201,07 60,90 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 76,11 3221 598,42 156,61 531,31 17132 58,50 116646 176,44 52,84 1200 ll Asparagus : IIIIllII\\IlII li 1.200.1 ex 0709 20 00  green 279,65 11798 2208,49 572,52 1951,34 63851 214,14 428231 645,18 196,55 1.200.2 ex 0709 20 ,00  other 302,03 12787 2386,34 621,48 2107,02 68076 232,31 461 204 700,14 210,44 1.210 0709 30 00 Aubergines (egg-plants) 57,13 2410 451,24 1 16,97 398,70 13046 43,75 87497 131,82 40,16 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 63,90 2705 504,88 131,48 445,78 14403 49,15 97577 148,13 44,52 1.230 0709 51 30 Chantarelles 653,57 27573 5161,50 1 338,05 4560,51 149228 500,47 1000825 1 507,86 459,38 1.240 0709 60 10 Sweet peppers 62,36 2630 492,48 127,67 435,14 14238 47,75 95494 143,87 43,83 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 59,97 2536 475,68 123,20 417,58 13477 46,05 91683 138,78 41,91 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 48,28 2037 381,34 98,85 336,94 11025 36,97 73943 111,40 33,94 2.30 ex 0804 30 00 Pineapples, fresh 27,50 1 160 217,25 56,32 191,95 6281 21,06 42125 63,46 19,33 2.40 ex 0804 40 10 1 ex 0804 40 901 Avocados, fresh 120,29 5075 950,04 246,28 839,42 27467 92,11 184214 277,54 84,55 10. 10 . 91 Official Journal of the European Communities No L 282/7 Code CN code 1 Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 . ex 0804 50 00 1 Guavas and mangoes, fresh 125,72 5304 992,89 257,39 877,28 28 706 96,27 192524 290,06 88,36 2.60 Sweet oranges, fresh : \ \ \ 1 2.60.1 0805 10 11 080510 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,44 1664 311,52 80,75 275,25 9006 30,20 60406 91,00 27,72 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 29,88 1260 236,02 61,18 208,54 6823 22,88 45765 68,95 21,00 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 52,29 2207 414,15 107,31 364,70 11860 40,12 80233 120,90 36,61 2.70.2 ex 0805 20 30  Monreales and Satsumas 89,26 3774 707,98 183,37 621,51 20059 68,53 136456 206,56 62,37 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,95 2782 520,88 135,03 460,23 15059 50,50 101001 152,17 46,36 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 59,63 2515 470,95 122,08 416,12 13616 45,66 91319 137,58 41,91 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 50,19 2117 396,43 102,77 350,27 11461 38,43 76869 115,81 35,28 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 96,43 4068 761,56 197,42 672,89 22018 73,84 147669 222,48 67,78 2.90 I Grapefruit, fresh : II Il||IIliIl 2.90.1 ex 0805 40 00  white 65,16 2749 514,62 133,40 454,70 14878 49,89 99786 150,33 45,80 2.90.2 ex 0805 40 00  pink 88,96 3753 702,60 182,14 620,79 20313 68,12 136236 205,25 62,53 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 68,20 2877 538,63 139,63 475,91 15572 52,22 104442 157,35 47,93 2.110 0807 10 10 Water-melons 10,32 435 81,50 21,12 72,01 2356 7,90 15803 23,81 7,25 2.120 Melons (other than water-me ­ lons) : I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 28,47 1201 224,86 58,29 198,68 6501 21,80 43601 65,69 20,01 2.120.2 ex 0807 10 90  other 84,76 3576 669,41 173,53 591,46 19353 64,90 129800 195,55 59,57 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 69,41 2928 548,20 142,11 484,37 15849 53,15 106297 160,14 48,79 2.140 Pears || 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 91,95 3889 730,80 189,02 640,67 20627 70,66 140584 212,85 64,07 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 73,44 3098 580,01 150,36 512,48 16769 56,23 112465 169,44 51,62 2.150 0809 10 00 Apricots 25,50 1078 202,14 52,37 177,93 5786 19,58 39065 58,99 17,80 2.160 0809 20 10 0809 20 90 Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138 679 209,44 63,20 2.170 ex 0809 30 00 Peaches 59,70 2519 471,53 122,24 416,63 13633 45,72 91432 137,75 41,96 No L 282/8 Official Journal of the European Communities 10 . 10. 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.180 ex 0809 30 00 Nectarines 82,65 3490 653,93 169,38 577,04 18814 63,39 126770 190,90 57,88 2.190 0809 40 111 0809 40 191 Plums 55,30 2333 436,78 113,23 385,92 12628 42,35 84693 127,60 38,87 2.200 0810 10 10} 0810 10 901 Strawberries 112,79 4769 894,61 231,71 785,35 25346 86,60 172427 261,01 78,82 2.205 0810 20 10 Raspberries 1 336,1 56503 10597,8 2745,00 9303,49 300265 1025,9 2042614 3092,02 933,75 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.J 161,53 6815 1 275,69 330,70 1 127,15 36882 123,69 247360 372,67 113,53 2.230 ex 0810 90 80 Pomegranates 75,58 3188 596,89 154,73 527,39 17257 57,87 115739 174,37 53,12 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 295,15 12465 2335,24 604,90 2060,65 67186 226,39 452705 681,74 206,72 2.250 ex 0810 90 30 Lychees 329,14 13901 2604,20 674,56 2297,98 74924 252,46 504846 760,25 230,53